Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 02/18/2021. In virtue of this communication, claims 1-30 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of provisional applications 63/011126 and 62/979394 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-6, 8-11, 13-15, and 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Merlin et al. Pub. No.: US 2015/0009907 A1 in view of Cave et al. Pub. No.: US 2010/0067473 A1. 

Claim 1
Merlin discloses a method (fig. 4-13 for clear channel assessment) for wireless communications by a node (a device in fig. 1-2), comprising: 

    PNG
    media_image1.png
    516
    756
    media_image1.png
    Greyscale

determining, within a range of energy (505 in fig. 5), a detection threshold (threshold in 505 of fig. 5) for assessing if a wireless medium is busy or idle (busy in 510 in fig. 5 and idle in 525 in fig. 5); and 
performing clear channel assessment (CCA) of the wireless medium according to the determined detection threshold (based on the threshold value, CCA indication is buy in 510 and Idle in 515 of fig. 5).
	Although Merlin does not explicitly disclose “randomly determining a detection threshold; and performing clear channel assessment (CCA) of the wireless medium according to the randomly determined detection threshold”, claim limitations are considered obvious by the following rationales.
In fact, Merlin uses different energy levels such as -82 dBm, -79 dBm, -76 dBm in fig. 530 of fig. 5 and -72dBm, -62dBm, -59dBmand -56dBm in fig. 6-7. What’s more, Merlin discloses performing CCA of the wireless medium accordingly the determined detection threshold (fig. 5-6). Herein, it’s to note that claim does not specifically define what are involved in randomly determining such that there is an algorithm or a particular function to select a random threshold. It means that claim selects a number a threshold. Furthermore, Merlin explains a use of random number for backoff time (par. 0109-0110). If so, comparing detected signal to various dbm (-56, -59, -62 & -72) in fig. 6 of Merlin would have rendered obvious to the selecting a number for energy detection threshold. Because, transmit power is required to follow FCC rules based on the wireless protocol or a frequency band. Accordingly, although claim recites “a random number, i.e., randomly determining for a detection threshold”, the random number shall be a finite number within a range, for instance, transmit power range for ISM band, or a typical SMB environment, the transmit power for 2.4 GHz is 6 dbm lower than the 5 GHz transmit power. So, a random number for detection threshold is a starting number within a range based on frequency band or a wireless protocol. Since claim does not define algorithm or what is selecting a random threshold, one of ordinary skill in the art could use their routine skill to fine an appropriate or an optimum number for their design based on a wireless system. This kind of evidence could be seen in Cave. In particular, Cave teaches determining upper and lower bounds for Energy Detection Threshold EDT (par. 0037) based on variable power control algorithm (par. 0039-0040) and AP receiver sensitivity level (par. 0040), and updating EDT parameter  based on the packet error rates and the deferral rate (par. 0043) and the weighting factor (par. 0044). And thus, Cave’s EDT values is a threshold within the range EDTmax and EDTmin based on the packet error rates which could be a random value within a range. For these reasons, the claimed feature “randomly selecting a EDT” would be performed equally well with the teaching of Merlin in view of Cave mentioned above since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. (MEPE 2143, KSR Exemplary Rationale F). See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) for discovering an optimum value of a result effective variable which involves only routine skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify clear channel assessment of Merlin by providing clear channel assessment optimization in wireless communication as taught in Cave to obtain the claimed invention as specified in the claim. Such a modification would have included clear channel assessment to determine the ideal energy detection threshold EDT so that adjusting EDT parameter could have optimized the packet transmission and reception parameters in a wireless local area network in accordance with varying network conditions as suggested in par. 0013-0014 of Cave.

Claim 2
Merlin, in view of Cave, discloses the method of claim 1, wherein the detection threshold is selected uniformly randomly within the range of energy (in fig. 6A of Merlin, 20 MHz and -62dBm, 40 MHz and -59dBm, 80 MHz and -56dBm could be said uniformly, and updated EDT in 104 of fig. 1 and 204 in fig. 2 of Cave could be considered a threshold within range or maximum and minimum value; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationale F).

Claim 3
Merlin, in view of Cave, discloses the method of claim 1, further comprising:
if a result of the CCA indicates that the wireless medium is busy (busy in 425 in fig. 4A and 430 in fig. 4B of Merlin), waiting for the wireless medium to become idle before performing a backoff (Merlin, 915 in fig. 9A, if medium available, as to idle in fig. 5-6; therefore, the combined prior art renders the claim obvious).



Claim 4
Merlin, in view of Cave, discloses the method of claim 3, further comprising performing the backoff according to a random backoff time (Merlin, 920 in fig. 9A in view of par. 0109 for randomized backoff period; therefore, the prior art reads on the claim).

Claim 5
Merlin, in view of Cave, discloses the method of claim 3, wherein a new detection threshold is randomly determined at least one of: at a start of a backoff slot or at each subsequent backoff slot (Merlin, a random number within a predefined range and random number of time slot in par. 0109, and see par. 0110 for a slot time; and thus, the combined prior art renders the claim obvious).

Claim 6
Merlin, in view of Cave, discloses the method of claim 1, further comprising: randomly determining new detection thresholds at fixed time intervals (Cave, par. 0032 for periodic timer in view of updated EDT in step 108 of fig. 1; accordingly, one of ordinary skill in the art would have expected the combined prior art to update EDT upon periodic timer expiry, see MPEP 2143, KSR Exemplary Rationale F).

Claim 8
Merlin, in view of Cave, discloses the method of claim 6, wherein at least one of the new random detection thresholds (Merlin, threshold in 505 of fig. 5 and 615, 620, 625 in fig. 6A; Cave, 108 in fig. 1 in view of 204 in fig. 2 and par. 0038-0045 & 0050) is randomly determined at each transition from a busy slot to an idle slot (Merlin, backoff timer is determined in fig. 2A before energy detection threshold in fig. 9A; random backoff in par. 0109-0110), wherein the idle slot is determined with respect to a current random detection threshold (as shown in fig. 4-6 of Merlin, the idle is based on EDT and time slot in par. 0109; Cave, 108 of fig. 1; accordingly, one of ordinary skill in the art would have expected  the claimed invention to perform well with the combined prior art).

Claim 9
Merlin, in view of Cave, discloses the method of claim 1, wherein at least one of: the range of energy (Merlin, different energy values as to the ranges in fig. 5-6A; Cave, EDT values based on the range between EDT max and EDT min as depicted in fig. 1 and par. 0040-0041), an average detection threshold, or a distribution of the detection threshold depends on a time for which the wireless medium has been observed busy (as explained for EDT ranges above, the combined prior art meets the claim condition).

Claim 10
Merlin, in view of Cave, discloses the method of claim 9, wherein the range of energy increases as a time for which the wireless medium has been observed busy increases (Merlin, in fig. 9A and 13A, the higher the energy threshold, the longer period the wireless medium is busy as backoff timer gets extended; so the combined prior art renders the claim obvious).


Claim 11
Merlin, in view of Cave, discloses the method of claim 1, wherein at least one of: the range of energy (Merlin, different energy values as to the ranges in fig. 5-6A; Cave, EDT values based on the range between EDT max and EDT min as depicted in fig. 1 and par. 0040-0041), an average detection threshold, or a distribution of the detection threshold depends on measurements of traffic activity or a number of medium access control (MAC) addresses observed  (as explained for EDT ranges above, the combined prior art meets the claim condition).

Claim 13
Merlin, in view of Cave, discloses the method of claim 1, wherein the range of energy depends on at least one of an intended duration to transmit (Merlin, par. 0047-0048, transmission bandwidth during the time period; Cave, EDT in fig. 2 may depend on the triggering time period in Table 1 in par. 0026) or an intended duration to cause at least one transmission on the wireless medium (1420 in fig. 14 of Merlin; therefore, the combined prior art renders the claim condition obvious).

Claim 14
Merlin, in view of Cave, discloses the method of claim 1, wherein the range of energy depends on a duration of at least one previous transmission on the wireless medium (Cave, updating EDT in fig. 1 based on the number of packets transmitted in par. 0029-0031or a periodic triggering timer in par. 0032).

Claim 17 
Merlin, in view of Cave, discloses the method of claim 1, wherein the detection threshold changes based on a periodic function of time (Cave, updating EDT in fig. 1 and par. 0032, a periodic triggering timer; therefore, the prior art renders the claim obvious).

Claim 18
Merlin, in view of Cave, discloses the method of claim 1, further comprising increasing the detection threshold if the wireless medium has been sensed as busy for an amount of time (Merlin, 1010a linking to 1010b linking t0 1010c in fig. 10A, and it means that EDT is higher for 1010b than 1010a, higher for 1010c than 1010b explained in fig. 13A; fig. 1 of Cave; accordingly, the claim is rendered obvious by the teaching from the combined prior art).

Claim 19
Merlin, in view of Cave, discloses the method of claim 1, further comprising decreasing the detection threshold based on one or more failed transmissions (Merlin, fig. 4-6; Cave, EDT updated value in fig. 1, and new CCA parameters could be decreased after in case of failure explained in par. 0057, 0063; so, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 20
Merlin, in view of Cave, discloses the method of claim 1, further comprising: 
increasing the detection threshold from a first threshold to a second threshold, wherein the second threshold is higher than the first threshold (Merlin, 1305-1320 in fig. 13 is increasing the EDT; fig. 1 of Cave); 
thereafter, decreasing a transmit duration (Merlin, par. 0109-0110, backoff period; Cave; backoff period could be randomly selected, i.e., including a decreasing duration); and 
maintaining the detection threshold at the first threshold for a period of time (Merlin, backoff time in 1310 in fig. 13A; Cave, updating EDT in fig. 1; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 CCPA 1980).

Claim 21
Merlin, in view of Cave, discloses the method of claim 1, further comprising: 
increasing the detection threshold from a first threshold to a second threshold (Merlin, 1320 in fig. 13; Cave; update EDT in 108 of fig. 1), wherein the second threshold is higher than the first threshold (Merlin, consider: 1305-1320 in fig. 13 increases the EDT; fig. 1 of Cave); and 
thereafter, decreasing a transmit duration (Merlin, par. 0109-0110, backoff period; so, backoff period could be randomly selected, i.e., including a decreasing duration for bandwidth usage); and 
maintaining the detection threshold at a third threshold for a period of time (Merlin, 1335 in fig. 13A), wherein the third threshold is lower than the first threshold (Merlin, see 1335 in fig. 13A in view of 615, 620 & 625 in fig. 6A for third EDT is lower than the first one; update EDT in fig. 1 of Cave; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 CCPA 1980).

Claim 22-26
	Claims 22-26 are system claim corresponding to method claims 1, 9, 13/ or 12, 17/ or 16 and 18 respectively. All of the limitations in claims 22-26 are found reciting the scopes covered by the respective limitations in claims 1, 9, 13, 17 and 18. Accordingly, claims 22-26 are considered obvious by the rationales applied in the rejections of claims 1, 9, 13, 17 and 18 respectively set forth above. Additionally, Merlin discloses an apparatus (fig. 1-2) for wireless communications by a node (wireless device 202 in fig. 2), comprising a processing system (processor 204 in fig. 2).

Claim 27-30
	Claims 27-30 are system claim corresponding to method claims 1, 9, 13 or 12, and 18 respectively. All of the limitations in claims 27-30 are found reciting the scopes covered by the respective limitations in claims 1, 9, 13, and 18. Accordingly, claims 27-30 are considered obvious by the rationales applied in the rejections of claims 1, 9, 13, and 18 respectively set forth above. Additionally, Merlin discloses a wireless node (wireless device 202 in fig. 2), comprising at least one antenna (214 in fig. 1); and a processing system (processor 204 in fig. 2).

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Cave and Ng Pub. No.: US 2016/0192396 A1. 

Claim 7
Although Merlin, in view of Cave, does not disclose “the method of claim 6, wherein the fixed time intervals are determined based on a maximum channel occupation time”, claim 7 is considered obvious by the following rationales.
	Initially, Merlin in view of Cave explains using the periodic timer as to a fixed time interval to update EDT (par. 0032 of Cave). In particular, Ng teaches channel occupancy time (fig. 7) and maximum channel occupancy time in one subframe after CCA (fig. 12). So, one of ordinary skill in the art would have expected EDT after maximum channel occupancy time, as to a fixed time interval.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify clear channel assessment of Merlin in view of Cave by providing maximum channel occupancy time as taught in Ng to obtain the claimed invention as specified in the claim. Such a modification would have included uplink channel access to enable co-existence of other radio access technology on a carrier so that the communication could be without undesirable interference between heterogeneous RATs as suggested in par. 0003 of Ng.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Cave and Zhang et al. Patent No.: US 10,104,693 B1. 

Claim 12
Although Merlin, in view of Cave, does not explicitly disclose: “the method of claim 1, wherein the range of energy depends on a priority of traffic on the wireless medium”, claim 12 is considered obvious by the following rationales.
	Initially, Merlin in view of Cave discloses range of energy for various system bandwidth (fig. 5 of Merlin) and the upper bond and lower bong parameters of EDT based on Power Control Algorithm and backoff time (Cave, par. 0038-0040, it means that EDT range could depend on transmit power or the bandwidth with transmit power priority). In particular, Zhang teaches calculating sub-band or a channel or wireless medium priorities (540 in fig. 5) and the priority could be combined with CCA bandwidth adjustment, as to the range of energy (fig. 3 and lines 5-27 on col. 11). Accordingly, one of ordinary skill in the art would have expected to add the condition for variable EDT of Merlin in view of Cave with the priority for a channel or sub-band of Zhang such that the range of EDT or EDT values would be based on the priority of a sub-band or a channel.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify clear channel assessment of Merlin in view of Cave by providing enhanced channel access mechanism as taught in Zhang to obtain the claimed invention as specified in the claim. Such a modification would have included channel access mechanism to sense the spectrum shared in coexisting wireless networks so that the efficiency, the bandwidth availability and collision avoidance are increased as suggested in lines 25-33 of col. 1 in Zhang.

9.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Merlin in view of Cave and Kloper et al. Patent No.: US 8,666,319 B2. 

Claim 16
Although Merlin, in view of Cave, does not disclose: “the method of claim 1, wherein the detection threshold varies according to a duty cycle”, claim 16 is considered obvious by the following rationales.
	Initially, Merlin in view of Cave explains the use of the different EDT thresholds (Merlin, fig. 5-6A), and updating EDT threshold (updating fig. 1 of Cave is varying EDT). In particular, Kloper teaches increasing CCA threshold (fig. 3-4) based on each detected interferer based on RSSI and duty cycle (fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify clear channel assessment of Merlin in view of Cave by providing adaptive CCA threshold as taught in Kloper to obtain the claimed invention as specified in the claim. Such a modification would have included adaptive CCA threshold to operate in an unlicensed frequency of wireless local area network so that a significant degradation of network throughput could be prevented as suggested in par. Lines 12-37 of col. 1 of Zhang.


Allowable Subject Matter
10.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643